DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because of the new ground of rejection in view of Qian and Wang for claims 1-2 and 4-5 and Qian, Wang and Kolluru for claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Qian (US PG Pub 20160239484) in view of Wang (US PG Pub 20170357633).
As per claims 1, 4 and 5, Qian discloses a non-transitory computer-readable recording medium (Qian; p. 0042 - the method 500 may be performed by computer readable storage medium such as the memory 410) storing therein a display control program that causes a 
determining, when an operation for converting a piece of text data is received, whether the piece of text data includes a word text corresponding to a plurality of words with different meanings (Qian; Fig. 5, item 515; p. 0044 - The code further may determine 515 whether homonyms of the logogram input 120 are to be made available to the user; see also p. 0033); 
acquiring, when the word text is included, a confirmed text already having a conversion result confirmed before the operation is received, by referring to a first storage that stores therein confirmed texts already having conversion results confirmed (Qian; Fig. 2B; p. 0035-0036 - The context data 235 may include common logograms that may surround the logogram, common sentence structures in which the logogram may be used, and/or other data that may identify the context in which the logogram is frequently used), referring to a second storage that stores therein pieces of co-occurrence information of a plurality of texts with respect to each word in a manner mapped to the word (Qian; p. 0038 - the homonyms 305 may be determined by searching the logogram database 200 for all logogram data 205 that includes the phonetic representation 215 of sh n 300 (co-occurrence information)); 	determining an order in which the words are displayed based on a piece of co-occurrence information (Qian; Fig. 5, item 525; p. 0046 - The code may further rank 525 the multiple logograms (e.g., homonyms) based on a likelihood of matching an intended logogram to be used by the user. The ranking 525 may order the multiple logograms from most to least likely to be the intended logogram, from least to most likely to be the intended logogram, or using any other suitable ordering); and 
Qian, however, fails to disclose that the operation is for converting kana of a piece of text data to Kanji and the co-occurrence information includes a probability at which a word co-occurs with a text, and acquiring a piece of co-occurrence information of a text having an association with the acquired confirmed text among the pieces of co-occurrence information of the plurality of texts.	Wang does teach that the operation is for converting kana of a piece of text data to Kanji (Wang; p. 0188 - the first symbolic system comprises Japanese Kana and the second symbolic system comprises a combination of Japanese Kana and Kanji) and the co-occurrence information includes a probability at which a word co-occurs with a text (Wang; p. 0193 - The likelihood score represents, for example, the likelihood of occurrence of the set of one or more candidate words in a corpus of text used to train the language model), and acquiring a piece of co-occurrence information of a text having an association with the acquired confirmed text among the pieces of co-occurrence information of the plurality of texts (Wang; p. 0194 - a likelihood score is determined using a language model for each set of one or more candidate words of plurality of sets of one or more candidate words 812. In this example, first set of one or more candidate words 806 "(I) (on behalf of)(my family)(wish)(you)(play)" is the most semantically correct and thus the most likely to occur in a corpus of text among plurality of sets 
As per claim 2, Qian in view of Wang discloses the non-transitory computer-readable recording medium according to claim 1, wherein, at the determining, the order in which the words are displayed is determined based on the piece co-occurrence information of the text that has the association with the acquired confirmed text, among the pieces of co-occurrence information of the plurality of texts with respect to each of the words corresponding to the word text, by referring to the second storage (Qian; Fig. 5, item 525; p. 0046 - The code may further rank 525 the multiple logograms (e.g., homonyms) based on a likelihood of matching an intended logogram to be used by the user. The ranking 525 may order the multiple logograms from most to least likely to be the intended logogram, from least to most likely to be the intended logogram, or using any other suitable ordering).

3 is rejected under 35 U.S.C. 103 as being unpatentable over Qian in view of Wang and further in view of Kolluru (US PG Pub 20150052084).	As per claim 3, Qian in view of Wang discloses the non-transitory computer-readable recording medium according to claim 1, upon which claim 3 depends.	Qian in view of Wang, however, fails to disclose wherein the pieces of co-occurrence information of the plurality of texts are information including vector information determined based on the texts.	Kolluru does teach wherein the pieces of co-occurrence information of the plurality of texts are information including vector information determined based on the texts (Kolluru; p. 0107 - A word vector can be established for each document. Each dimension of the word vector represents a word of the vocabulary in the language of the document. Such a vocabulary may be set by an external input).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the non-transitory computer-readable recording medium of Qian and Wang to include wherein the pieces of co-occurrence information of the plurality of texts are information including vector information determined based on the texts, as taught by Kolluru, in order to enable them to handle a user-query in a word-vector space model and extract relevant areas from the entire data (Kolluru; p. p. 0106).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658